Citation Nr: 1820278	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO. 15-40 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, to include whether service connection can be granted.

2. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

3. Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960.

This matter comes to the Board of Veterans' Appeals from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 
 
In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. During the Veteran's February 2018 hearing, he withdrew his appeal of the issues regarding diabetes mellitus and prostate cancer. Following the hearing, on the same date, the Veteran submitted a signed written statement withdrawing his claim.

2. The claim for entitlement to service connection for tinnitus was denied in a July 2011 rating decision. The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal. The decision became final.

3. Evidence submitted since the July 2011 rating decision was not previously considered and raises a reasonable possibility of substantiating the claim.

4. Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal regarding the issues of whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus and entitlement to service connection for prostate cancer have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 

2. Evidence received since the July 2011 rating decision is new and material, and the claim for service connection for left ear hearing loss is reopened. 38 U.S.C. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202. 20.204(b). Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant. 38 C.F.R. § 20.204 (c). The Veteran perfected his appeal as to the issues of whether new and material evidence had been submitted to reopen the claim of service connection for diabetes mellitus and service connection for prostate cancer in September 2015.  

At his February 2018 hearing, the Veteran stated that he no longer wished to pursue the claims. He also submitted a written statement withdrawing the claims. The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal, there remain no allegations of errors of facts or law for appellate consideration concerning that issue. The Board therefore has no jurisdiction to review the issues. Accordingly, the issues of whether new and material evidence had been submitted to reopen the claim of service connection for diabetes mellitus and service connection for prostate cancer are dismissed. 

New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a July 2011 rating decision, the RO denied the Veteran's initial claim of service connection for tinnitus because there was no nexus to service. The Veteran did not appeal that decision or submit further pertinent evidence in the following year, and the July 2011 rating decision is final. 38 U.S.C. § 7105. He submitted a claim to reopen in June 2013. 

During the Veteran's January 2017 Board hearing he testified that while in service he was exposed to hazardous noises daily because his MOS required him to drive 155 and 105 artillery guns  to artillery units while they were performing live fire. The Veteran was not issues hearing protection. The Veteran testified that he experienced ringing in his ears during service and that he reported to sick call but they told him there was nothing they could do for him, the ringing would eventually go away, and told him to return to his unit.

The Board finds this evidence is "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim. The July 2011 denial was based on the finding that there was no nexus to service; the Veteran's complaints of tinnitus began just years prior to a July 2011 examination. However, the Veteran testified at his hearing that he experienced tinnitus during service while exposed to hazardous noise and the tinnitus has continued since. As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence. Accordingly, the Veteran's claim will be reopened. De novo consideration of the claim is addressed below.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that he first noticed his tinnitus during service while driving vehicle that moved artillery guns to artillery units during live fire. The Veteran was not issued hearing protection, and claims he continued to have tinnitus following military service.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a truck driver. The Veteran's military personnel records reflect he was associated with an artillery unit that is widely accepted to have a high exposure to hazardous noise. The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus. The Veteran's hearing examination at separation was normal. However, his report of medical history form during his exit examination is not available to determine if he complained of hearing loss at separation.

During the Veteran's January 2017 Board hearing he testified that while in service he was exposed to hazardous noises daily because his MOS required him to drive 155 and 105 millimeter (mm) artillery guns  to artillery units while they were performing live fire. The Veteran testified that he was not issues hearing protection while working in noisy environments. The Veteran further testified that he experienced ringing in his ears during service and that he reported to sick call about his hearing but they told him to return to his unit because there was nothing they could do for him and the ringing would eventually go away.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service. 

The Board is aware that April 2011 and July 2011 VA examinations include negative opinions as to whether tinnitus was related to service, but the examiner only considered the Veteran's statement in the context that his tinnitus had a recent onset. Although, the VA examiner documented that the Veteran reported driving artillery guns and stating he was exposed to loud noise during military service, there was no reference or discussion to these reports in the examiner's opinion. Thus, the Board places little probative value on that opinion.  

The Veteran's testimony is competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports the claim. The evidence of record demonstrates that the Veteran currently has tinnitus; that he was exposed to hazardous noise during service to support his claim of having tinnitus during service; and he has experienced tinnitus since service. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's tinnitus is etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for tinnitus must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal on the issue of entitlement to service connection for prostate cancer is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus is dismissed.

New and material evidence having been received; the claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


